Opinión concurrente y disidente del
Juez Asociado Señor Ne-grón García.
San Juan, Puerto Rico, a 15 de enero de 1979
No cuestiono los pronunciamientos esbozados por el Tribunal en torno a la mecánica y criterios vigentes para la im-posición de fianza bajo la Regla 56.3 de Procedimiento Civil.
Sin embargo, no cabe en mi conciencia judicial sostener como razonable el embargo de $100,000.00 con una simple fianza de $5,000.00 y negar su levantamiento con igual can-tidad. La desproporción es evidente y carece de todo balance.
El espíritu y criterio rector que informa la Regla 56 de las de Procedimiento Civil vigentes — sea en la fijación inicial de fianza para garantizar la efectividad de una sentencia, como aquella para levantar un embargo trabado — es el de con-siderar los “intereses de todas las partes ... según lo requiera la justicia sustancial.” La diversidad de posibles situaciones exige flexibilidad, por ello el monto de las cuantías no son sus-ceptibles de reducirse a unas fórmulas matemáticas prefija-das. Su adecuacidad dependerá de la naturaleza de la causa de acción, carácter del objeto embargado, su valor, frutos que *285genera, y otros extremos relevantes imposibles de enumerar exhaustivamente.
En Pedrosa v. Corte, 55 D.P.R. 777, 780 (1939), rechaza-mos la tesis de que el levantamiento de un embargo preven-tivo, conlleva el pago, consignación o el afianzamiento de las sumas reclamadas por un demandante, concluyendo que sería una solución “injusta y absurda” el que para levantar un embargo de bienes por valor de $5,400.00 hubiera que pagar, de-positar o afianzar $30,000.00, “. . . o sea una suma más de cinco veces mayor que la embargada.” A mi juicio, la esencia del ratio decidendi de dicho caso subsiste y rige al de autos en que mediante la prestación de una fianza en metálico limitada a $5,000.00 se obtiene la consignación ante el tribunal de $100,000.00 producto del importe de una póliza. Advertimos que la naturaleza de la suma prestada básicamente es idén-tica al valor embargado.
Ante estas circunstancias particulares, no puedo suscri-bir la teoría de que la fianza de $5,000.00 exigídale a los de-mandados recurridos para levantar el embargo de los $100,000 era insuficiente cuando ellos originalmente lograron dicho embargo con igual cantidad.